Title: To John Adams from Isaac Smith Sr., 16 April 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem Aprill. 16. 1776
     
     Yours of the 4t. Instant, I have received which I received by Via Watertown but As the post is most certain would not have you be affraid of writing that way On Account of the postage. I Observe what you say about liberty of going to foreign ports which, there has been no Obstruction As to going in ballast. You say trade, you expect, will be Open very soon. We have little or nothing in this province to send. There is a Cargo or two of fish sutable for the Spanish Market which iff not sent will perish On the proprieters hands, which iff taken can be no publick benifit to Britan, and a little Lumber besides. But iff a general liberty that Minute itt is Open more, than between the Colony’s you had as goods send your Compliments to Lord North and let him know you have Undertaken to supply the fleets &c. in these parts, and the West India Islands and that he need not trouble himself to make but very little provision for them as am almost certain there wont be much need as to flour and bread. I am informd by Vessells lately from Martinico and that way that they had taken such quantity’s of flour att Antigua, as they were sending itt to the french Islands. By the prisoners that run away from the N W both here and to the southward, all say they are all half allowance and was itt not for the Captures of flour and grain Vessells even acoming here they would be in a worse condition and although I like trade yet to have itt Universal, except to G. B. &c. I think I should forego any Advantage, for 6 mo. to come, which as they have all there supplys to come a thousand leagues must make there supplys uncertain and consequently there scheems more Unlikely to be attended with success. Wheat, Rice, &c. is kept and not thrasht Out will receive no damage for a length of time and probably more like to fetch a prize 6 mo. hence than now as All the Markets in Europe are supplyd and flour Cheaper att any of the Markets than we have itt here. A Nother disadvantage will insue as to sailers to Man the ships that are building. I may be mistaken as to my judgment, in those Matters and wish I may be As am sensible mine is but of little Consequence. There has been a fine Opening since the fleets went off iff itt could been so as that Admiral Hopkins’ fleet could have been here to have stopt every thing going up and indeed to have taken the ship att Nantasket, as for some days there has been but One and now Only a brig and Schooner besides which Obstrucks a free passuage up to Boston. The Vessell from the Granards taken last week by three boats from Cohasset with near 400 hhd Rum &c. will supply those Towns with Toddy for sometime to come. Att least Computation she is worth six thousand pounds ster. Yesterday saild for London, same Masters that has been taken who Genl. Washington gave leave to go and with them some pedling scotch Traders and hope iff ever things comes to rights these may never anymore be Allowed to come here of those lower Class for to make themselves of importance they are always for Addressing and being Government’s Men. I see One Mr. Erving is taken att N. Providence who was a scotch lad sent Over As Inspecter of Imports, and exports att Boston a few Years Ago, that thot there was nobody in Boston that was fit Company for him (indeed he was right in that) and that Nobody knew how to dress any thing fit for a Gentleman, (there he was right likely for they might be Unacquainted with what might sute One just pickt Out of the boggs of Scotland). You have heard of Bill Jackson’s being taken. He received some Insult on the road which am sorry for and lamented by all, persons of any consequence. He is in Boston goal, but I dont learn he has behavd any way Ill att Boston dureing the seige. I hope you will Excuse, for troubling you with such an Epistle of no more Consequence and are Yr. &c.
    